Citation Nr: 0724853	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to June 30, 2003, for 
the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for over 23 years and 
retired in January 1992. 

This matter is on appeal from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in March 2007.  A transcript of the hearing is of 
record.

As a procedural matter, at the hearing, the veteran indicated 
an intent to file a claim for clear and unmistakable error 
(CUE) in a March 1993 rating decision.  If he desires to 
pursue this claim, he should do so with specificity at the 
RO.  As the claim has not yet been adjudicated below, it is 
not before the Board at this time.


FINDINGS OF FACT

1.  In 1992, the veteran filed a claim for entitlement to 
service connection for tinnitus, which was denied by rating 
decision dated in March 1993.

2.  The veteran did not appeal and the March 1993 rating 
decision became final after one year.

3.  On June 30, 2003, the veteran filed a claim for service 
connection for tinnitus. 

4.  Service connection for tinnitus was granted and an 
effective date of June 30, 2003, was established.

5.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for tinnitus after March 1993, until the 
veteran filed a claim on June 30, 2003.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 30, 2003, for a grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5101(a), 5103(a), 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to an 
effective date of 1992 for the grant of service connection 
for tinnitus because that is when he filed his initial claim.  
In the alternative, he maintains that a change in the law in 
1999 triggered a claim for benefits.  He testified as to 
these assertions at a hearing before the Board in March 2007.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2006).  

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2006).  

The effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q), (r) (2006).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (2002); 38 C.F.R. § 3.151 (2006).  A claim is a 
formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2006).  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

In this case, the veteran filed a claim for tinnitus in 
December 1992.  The claim was denied by rating decision dated 
in March 1993.  He did not appeal and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 
20.302, 20.1103 (1992).  On June 30, 2003, he again submitted 
a claim for tinnitus.  By decision dated in January 2005, the 
RO granted service connection for tinnitus at 10 percent 
disabling.  

The date of receipt of the claim seeking service connection 
based on new and material evidence was in June 2003, more 
than one year after his separation from service in January 
1992.  Accordingly, the applicable law establishes that the 
effective date, generally, shall be no earlier than the date 
of the claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(q), (r) (2006).  As such, the RO established an 
effective date from June 30, 2003, the date of the claim.  

In effect, the veteran maintains that he should be entitled 
to an effective date of December 1992, the date that he filed 
his initial claim for benefits.  That claim was denied by 
rating decision dated in March 1993 and, when he did not 
appeal, it became final after one year.  Absent a challenge 
based on CUE (which was raised at the hearing but is not 
before the Board at this time), the March 1993 decision is 
final and an effective date prior to that date cannot be 
supported by the record.

The next question is whether the veteran filed or indicated 
an intent to file a formal or informal claim for benefits 
between March 1993 and June 2003.  There are very few pieces 
of correspondence from the veteran within the relevant time 
frame, and none reflect an intent to file a claim.  

Specifically, in September 1999, the veteran succinctly 
requested a copy of his DD-214 but did not state a reason 
why.  In April 2003, he simply requested a complete copy of 
his claims file.  Further, there are no medical records 
associated with the claims file during that time period.  In 
June 2003, he submitted his claim for tinnitus.  Because 
there was no correspondence from the veteran indicating an 
intent to file a claim for tinnitus between March 1993 and 
June 2003, the claim for an effective date prior to June 30, 
2003, must be denied.

Next, at the hearing before the Board, the veteran asserted 
that the law changed in 1999 thereby establishing a basis to 
reopen his claim.  Specifically, the representative indicated 
that "well, we now know that in 1999 the law did change.  It 
said that evidence was not necessary to provide to Service-
connection for tinnitus."  Although there was a change in 
the hearing impairment regulations in 1999, the Board finds 
that this does not, in itself, establish a basis to reopen 
his claim.  

While the regulations regarding hearing loss and tinnitus 
were modified in May 1999, the amendments dealt with, among 
other things, removing the requirement that tinnitus be a 
symptom of head injury, concussion, or acoustic trauma, and 
instead provided a 10 percent evaluation for recurrent 
tinnitus.  A note was added that tinnitus could be combined 
with rating for hearing impairment, suppurative otitis media, 
and peripheral vestibular disorder.  The amendments to the 
regulations, however, had no impact on the way that a claim 
based on new and material evidence must be initiated.  

Further, as stated in 38 C.F.R. § 3.158, generally benefits 
shall commence no earlier than the date of the receipt of the 
new claim.  However, there is an exception as provided by 38 
C.F.R. § 3.114(a), where an earlier effective date can be 
assigned when benefits are awarded pursuant to a liberalizing 
law when the claim was reviewed within one year from the 
effective date of the law.  In that case, benefits may be 
authorized from the effective date of the new law.  This 
exception is not applicable in the present case.

Even assuming that the May 1999 amendments constituted a 
liberalizing law, which the VA expressly declined to do (see 
64 Fed. Reg. 25204), there was no indication from the veteran 
expressing an intent to reopen a claim for tinnitus within 
one year of the change in the law.  Because he did not raise 
a claim within one year, the date of the amended regulations 
cannot establish an earlier effective date for benefits.  

In sum, the Board finds that the preponderance of the 
evidence is against an earlier effective date for the grant 
of service connection for tinnitus prior to June 30, 2003, 
and there is no doubt to be resolved.  Consequently, the 
benefit sought on appeal is denied.

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In this case, the Board finds that the provisions of the VCAA 
have been fully satisfied.  In this regard, the rating 
decision that is the basis of the appeal was for service 
connection for tinnitus, and was favorably decided.  The 
issue of the effective date assigned is a "downstream" 
issue.  The Court has held that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served it purpose, 
and its application is not longer required because the claim 
has already been substantiated.  See Sutton v. Nicholson, 20 
Vet. App. 419 (2006) (citing Dingess).

In this appeal, the veteran was, in any event, given notice 
of what type of information and evidence he needed to 
substantiate his claim for an effective date by letters dated 
in March 2006 and February 2007.  He was informed that the 
date of a claim would be based on several factors (when claim 
was received, when the evidence showed a level of 
disability), and when payment would start.  He was notified 
that if he had any information or evidence that he had not 
previously provided that he should inform VA or provide that 
evidence.  

Moreover, the veteran was given examples of the type of 
information needed to determine an effective date and 
provided with a contact address.  In addition, he was 
provided with an opportunity to present sworn testimony on 
the merits of the effective date claim before the Board in 
March 2007.  That is, the veteran has had a "meaningful 
opportunity to participate effectively in the processing of 
[the] claim 
. . . ."  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that the VCAA has been 
complied with and no further action is necessary.


ORDER

Entitlement to an effective date prior to June 30, 2003, for 
the grant of service connection for tinnitus is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


